Title: II. William Branch Giles’s Resolutions on the Secretary of the Treasury, [27 February 1793]
From: Giles, William Branch
To: 



[27 Feb. 1793]

Resolved, That it is essential to the due administration of the government of the United States, that laws making specific appropriations of monies should be strictly observed by the administrator of the finances thereof.
Resolved, That the violation of a law making appropriations of monies, is a violation of that article of the Constitution of the United  States, which requires, that no monies shall be drawn from the treasury but in consequence of appropriations made by law.
Resolved, That the Secretary of the Treasury has violated the law, passed the fourth of August, one thousand seven hundred and ninety, making appropriations of certain monies, authorized to be borrowed by the same law, in the following particulars, to wit:
1. By applying a certain portion of the principal borrowed, to the payment of interest falling due upon that principal, which was not authorized by that, or any other law.
2. By drawing part of the same monies into the United States, without the instructions of the President of the United States.
Resolved, That the Secretary of the Treasury has deviated from the instructions given by the President of the United States, in executing the authorities for making loans, under the acts of the fourth and twelfth of August, one thousand seven hundred and ninety.
Resolved, That the Secretary of the Treasury has omitted to discharge an essential duty of his office, in failing to give Congress official information in due time, of the monies drawn by him from Europe into the United States; which drawing commenced December, one thousand seven hundred and ninety, and continued till January, one thousand seven hundred and ninety-three, and of the causes of making such drafts.
Resolved, That the Secretary of the Treasury has, without the instructions of the President of the United States, drawn more monies, borrowed in Holland into the United States, than the President of the United States was authorized [to] draw, under the act of the twelfth of August, one thousand seven hundred and ninety, which act appropriated two millions of dollars only, when borrowed, to the purchase of the public debt; and that he has omitted to discharge an essential duty of his office, in failing to give official information to the commissioners for purchasing the public debt, of the various sums drawn from time to time suggested by him to have been intended for the purchase of the public debt.
Resolved, That the Secretary of the Treasury did not consult the public interest, in negociating a loan with the bank of the United States, and drawing therefrom four hundred thousand dollars at five per centum per annum, when a greater sum of public money was deposited in various banks, at the respective periods of making the respective drafts.
Resolved, That the Secretary of the Treasury has been guilty of an indecorum to this House, in undertaking to judge of its motives in calling for information which was demandable of him, from the constitution  of his office, and in failing to give all the necessary information within his knowledge, relatively to the subjects of reference made to him of the nineteenth of January, one thousand seven hundred and ninety-two, and of the twenty-second of November, one thousand seven hundred and ninety-two, during the present session.
Resolved, That a copy of the foregoing resolutions be transmitted to the President of the United States.
